Citation Nr: 0904108	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Service connection for hypertension.

2.	Service connection for colon polyps.

3.	Service connection for scalp lipomas.

4.	Service connection for asthma.

5.	Service connection for the loss of use of a creative 
organ.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.	The veteran served on active duty in the Republic of 
Vietnam.

2.	The veteran maintains that his presumed exposure to Agent 
Orange during his service in Vietnam caused him to incur the 
disorders underlying his claims.  

3.	The veteran's hypertension is not related to service.  

4.	The veteran's colon polyps are not related to service.  

5.	The veteran's scalp lipomas are not related to service.  

6.	The veteran's asthma is not related to service.  

7.	The veteran's loss of use of a creative organ is not 
related to service.  




CONCLUSIONS OF LAW

1.	The veteran's hypertension was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.	The veteran's colon polyps were not incurred in or 
aggravated by service, nor may such be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.	The veteran's scalp lipomas were not incurred in or 
aggravated by service, nor may such be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.	The veteran's asthma was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

5.	The veteran's loss of use of a creative organ was not 
incurred in or aggravated by service, nor may it be presumed 
related to service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the veteran in August 
2005 and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In these letters, VA informed the veteran of the 
evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the veteran prior to the November 2005 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until March 
2006, after the initial adjudication of his claims.  See 
Dingess/Hartman and Mayfield, both supra.          

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The veteran's claims will be denied so no 
disability rating or effective date will be assigned in this 
matter.  Moreover, following full notice, VA readjudicated 
the veteran's claims in the April 2008 Supplemental Statement 
of the Case (SSOC) of record.  See Mayfield, 444 F.3d 1328.  
As such, the untimely notice has been nonprejudicial error in 
this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
And VA obtained medical records relevant to this appeal.    

The Board notes that the RO did not provide the veteran with 
compensation examinations and opinions for his service 
connection claims.  See 38 U.S.C.A. § 5103A.  Nevertheless, 
the Board finds this acceptable under the VCAA given the 
current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims on appeal.  
Though the evidence indicates that the veteran has the 
current disorders he claims, the record also indicates that 
these disorders did not manifest until many years following 
service.  And there is no medical nexus evidence of record 
indicating these disorders are associated with service.  The 
evidentiary foundation for a medical nexus opinion is 
therefore lacking for these claims.  As such, no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating these claims.  See 38 
U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), Duenas 
and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims that he incurred several disorders as a 
result of his exposure to Agent Orange in Vietnam.  In the 
November 2005 rating decision on appeal, the RO denied the 
veteran's claims.  For the reasons set forth below, the Board 
agrees with that decision.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record demonstrates that the veteran has 
the disorders he claims.  Private treatment records dated 
since October 2000 document repeated diagnoses for the 
disorders at issue here - hypertension, colon polyps, scalp 
lipomas, asthma, and erectile dysfunction.  

Nevertheless, the Board finds presumptive service connection 
based on exposure to Agent Orange unwarranted for these 
disorders.  38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  
Although the record demonstrates that the veteran served in 
the Republic of Vietnam in the late 1960s, none of the 
claimed disorders is listed as a presumed disorder under 
38 C.F.R. § 3.309(e).  Moreover, the record does not indicate 
onset of any of his disorders within the first year of his 
departure from active service in 1969 - the earliest evidence 
of any of these disorders is found in private treatment 
records addressing the veteran's history of scalp lipomas, 
which are dated in October 2000, approximately 31 years 
following discharge from service.  As such, the Board finds 
that the veteran is not entitled to a presumption of service 
connection based on exposure to herbicides during service.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The Board notes however that, even if a veteran is found not 
entitled to a regulatory presumption of service connection 
for exposure to herbicides, his claims for service connection 
must still be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).    

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Again, the Board has found that the veteran has the disorders 
underlying his service connection claims.  But, the evidence 
is equally clear that he did not manifest these disorders 
while in service or soon after service.  38 C.F.R. § 
3.303(b); Pond, 12 Vet. App. at 346.  The veteran's service 
treatment records are negative for his disorders.  His 
September 1969 discharge report of medical examination is 
negative for his claimed disorders.  The earliest evidence of 
record of any of the disorders underlying his claims is found 
in private treatment records noting scalp lipomas in October 
2000.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not claim service 
connection for his disorders until June 2005, which is over 
35 years following service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Based on this evidence, the second element of Pond is 
unestablished here.  See Pond, supra.  

With regard to the third element of Pond, the Board notes 
that no medical nexus evidence of record attributes the 
disorders underlying the veteran's claims to his active 
service.  So the third element of Pond is not established 
here either.  See Pond, supra.  As the second and third 
elements of Pond are unestablished here, the Board finds 
direct service connection unwarranted in this matter.  

Hence, the Board finds service connection unwarranted in this 
matter on either a direct or a presumptive basis.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of 
the evidence is against the veteran's claims, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board has closely reviewed and considered the veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  










	(CONTINUED ON NEXT PAGE)


ORDER

1.	Service connection for hypertension is denied.  

2.	Service connection for colon polyps is denied.  

3.	Service connection for scalp lipomas is denied.  

4.	Service connection for asthma is denied.  

5.	Service connection for the loss of use of a creative organ 
is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


